Citation Nr: 0607065	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  01-05 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date, prior to April 30, 1997, 
for the grant of service connection for paranoid 
schizophrenia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from September 1979 to 
November 1981.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2000 rating decision of the San 
Diego, California, VA Regional Office (RO).   

This case has previously come before the Board.  The 
Secretary and the veteran (the parties) filed a joint motion 
for remand.  In November 2005, the Court vacated that part of 
the Board's August 2004 decision pertaining to the effective 
date of the grant of service connection for paranoid 
schizophrenia.  The case has been returned to the Board for 
further appellate review.  The appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.

REMAND

The Department has received a joint motion.  In essence, it 
stated that the Board adjudicated a mater not considered by 
the RO in the decision on appeal.  In this regard, the Board 
notes that the AOJ, in the May 2001 Statement of the Case, 
specifically noted that the claimant had been notified of a 
decision in 1986 and that a reopened claim had been received 
on April 30, 1997.  This determination seems to reflect a 
determination by the AOJ that there had not been a claim 
between 1986 and April 1997.  However, the Joint Motion is 
controlling. 

In December 2005, the veteran submitted additional pertinent 
evidence to the Board.  The veteran did not waive initial 
agency of original jurisdiction (AOJ) consideration of the 
evidence.  Accordingly, the case is REMANDED for the 
following action:

1.  The AOJ should enter an adjudicative 
decision that complies with the joint 
motion.  Specifically, did the veteran 
file a claim or informal claim for 
benefits between 1986 and April 1997?  
If the veteran did not file a claim 
between 1986 and 1997, the decision 
should so state.

2.  The AOJ should consider the 
additional evidence submitted.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with appellate procedure.  Thereafter, the case 
should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

